DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 now includes a limitation requiring the partition seal to be a “permanent” seal, however this limitation is not supported by the disclosure as originally filed. Nothing in the specification as originally filed details the partition seal being permanent, and the Figures do not show this limitation in detail. The disclosure of the partition seal being a “heat seal” further is not sufficient to support the limitation of the partition seal being permanent as heat seals can be either permanent or temporary, as evidenced by the previous rejection’s reference Balteau.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sam (US 2010/0159096).
Sam discloses a multi-compartment bag apparatus useful for containing foodstuff (), comprising: a first bag wall (11’); a second bag wall aligned and joined to the first bag wall (12’) at a first sealed side edge, a second sealed side edge, a sealed bottom edge, and an unsealed top edge (133’ all sealed; 131’ unsealed, see Fig. 4); a first closure track formed in the first bag wall at the top edge (211’); a second closure track formed in the second bag wall at the top edge and configured to mate with the first closure track (212’); a heat sealed permanent partition seal (14’) interposing and extending parallel to the first sealed side edge and the second sealed side edge and configured to form a first compartment and a second compartment that maintains separation between a first food stuff contained in the first compartment and a second food stuff contained in the second compartment (see Figs. 3, 4).  
Sam further discloses a closure device configured to mate and separate the first closure track and the second closure track (213’); the partition seal comprising a heat seal between the first wall and the second wall (para 0074); the closure device comprising a zipper apparatus (); the first closure track and the second closure track capable of reversibly interlocking and sealing by hand-pressing (functional recitation); the partition seal forming a plurality of compartments with the first and second side edges and the bottom edge (see Figs. 3, 4); and the first and the second side edges, the bottom edge, and the partition seal forming a plurality of compartments (see Figs. 3, 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sam (US 2010/0159096) as applied to claim 1 above, and further in view of Taghvai (US 2015/0117798).
Sam discloses all limitations of the claim(s) as detailed above except does not expressly disclose the low-density polyethylene or polymeric material as claimed.
However, Taghvai teaches constructing a similar device out of a polymeric material, low density polyethylene (para 0023) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Sam device out of low density polyethylene as taught by Taghvai, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sam (US 2010/0159096) as applied to claim 1 above, and further in view of Bray (US 2018/0148228).
Sam discloses all limitations of the claim(s) as detailed above except does not expressly disclose the high-density polyethylene material as claimed.
However, Bray teaches constructing a similar device out of high density polyethylene (para 0028) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Sam device out of high density polyethylene as taught by Bray, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sam (US 2010/0159096) as applied to claim 1 above, and further in view of Bray (US D784159).
Sam discloses all limitations of the claim(s) as detailed above except does not expressly disclose the multiple partition seals as claimed.
However, Bray ‘159 is one of myriad references teaching providing a resealable bag with a first partition seal, the apparatus further comprising a second partition seal; the second partition seal a partition seal interposing and extending parallel to the first sealed side edge and the second sealed side edge; the partition seal being on of a plurality of a partition seals; and the plurality of partition seals each interposing and extending parallel to the first sealed side edge and the second sealed side edge (see Figs. 1-2).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional partition seals as taught by Bray ‘159, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
May 2, 2022